DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Preliminary Amendment 17/263,292 that was filed on 01/26/2021 is entered. Claims 62-81 has been pending and has been examined in this Office Action (“OA”). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021, 01/28/2022 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-68, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 62 recites the limitation “the information in 10.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 63-68  which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 62, 66 are rejected under 35 U.S.C. 103 as being unpatentable over GARGARO  et al. (US 20190180328  A1; hereinafter as “GARGARO  ”, provided in IDS) in view of CARLSTEDT et al. (US 20190064873  A1; hereinafter as “CARLSTEDT”).

Examiner’s note: in what follows, references are drawn to GARGARO unless otherwise mentioned.

With respect to independent claims:
Regarding claim 62, GARGARO teaches, an apparatus (Fig. 7 of  RBS 112 in Fig. 1 ) 
, comprising: at least one processor (Fig. 7: processor 706 : [0033]) and 
at least one memory  (Fig. 7: memory: [0033]); comprising computer program code, the at least one memory and computer program code configured ( computer program installed in memory and communicate with processor: [0033-[0035]]), with the at least one processor, to cause the apparatus at least to:

    PNG
    media_image1.png
    650
    581
    media_image1.png
    Greyscale


	
receive from a network node (==Server 123/Media Streaming Service MSS ), by a network device (Fig. 1: RBS 122) of a communication network (Fig. 1: Wireless communication system ), information comprising context information associated with a group of more than one user equipment , wherein the context information is based on at least service related information associated with the more than one user equipment (Media Streaming Service (MSS) 111 “sends the targeted media content with the associated content identifier to the mobile device 104 over the Internet connection 121 (303) via RB112 in fig. 1. The radio broadcast system 112 broadcasts the radio signal 110 comprising the main signal 201 and the RDS signal 202 (304). The RDS signal 202 comprises custom information (IH1-IHN) associated with media content tags (MC1-MCn)”: “mobile devices 104-106 may receive different targeted media content from the Media Streaming Service (MSS) but associated with the same content identifier. The content identifier thus distinguishes between media contents received from the MSS 111 by a given mobile device”:  [0024]; “ the media content may be targeted to one or more mobile devices in a group of mobile devices. . For example, the vehicle 100 may have multiple passengers, each with a mobile device 104-106. The mobile device 104 paired with the HFU 103 is the primary mobile device 104. By default, the MSS 111 is configured to identify media content targeted at the primary mobile device 104.” “To identify targeted media content for a group of mobile devices, the MSS 111 must first define the mobile devices that belong to the group.” : [0028]);
based on the information, negotiate with the network node (==MSS) timing synchronization requirements for time information distribution to each user equipment of the group (present invention solve the problem of synchronizing the playing of the media content targeted to a group of mobile devices with time slots (TS1-TSN) in the main signal 201 of the radio signal 110: [0030]; During a playing of an audio broadcast in the main signal, the audio system receives a given custom information in the RDS signal, where the given custom information is synchronized with a given time slot in the main signal: [0012];: The audio system 101 receives, from the mobile device 104 via Radio  Broadcast System (RBS) 112  as a response to the request, the targeted media content associated with the content identifier matching the given media content tag (MC1) (407). The audio system 101 then plays the targeted media content, where the play is synchronized with the given  time slot (TS1) in the main signal 201 (408): [0025]; “radio broadcast system to offer targeted media content to be played at specific time slots during its radio broadcast”: [0006], [0023]);.
in response to the negotiating, (time slots TS1-TSn are allocated for group of User equipments from a group of user equipment for media content: “the RDS signal 202 comprises custom information (IH1-IHN) associated with media content tags (MC1-MCN), where the custom information (IH1-IHN) are synchronized with specific time slots (TS1-TSN) in the main signal 201”:  [0024]: NOTE crossed/missing limitation will be addressed by another reference below);
configure time information usage for at least one user equipment of the group of more than one user equipment  (…, the targeted media content associated with a content identifier matching its corresponding media content tag (MC1-MCN) [==time information usage], and to play the targeted media content.”: [0023]).

While GARGARO  teaches “receive from a network node, by a network device of a communication network, information comprising context information associated with a group of more than one user equipment , wherein the context information is based on at least service related information associated with the more than one user equipment”.
GARGARO does not expressively teach:  … select at least one network device of the communication network for the distribution of time information to each user equipment of the group of more than one user equipment.  

CARLSTEDT, in the same field of endeavor, discloses: … select at least one network device of the communication network for the distribution of time information to each user equipment of the group of more than one user equipment (select a base station 110 or another electronic device to provide a master clock to electronic devices 115, 120, 125. “the master clock may be based on the clock of the base station 110”: [0029] where base station 110  can be “plurality of base stations (e.g., evolved Node Bs (eNBs)) geographically distributed in an intended operating area of the cellular network”: [0028]; Aforesaid master clock provides clocks to all the electronics devices 115, 120, 125 in Fig. 1: [0029]-[0030]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO  to include timing configuration information as taught by CARLSTEDT. The suggestion/motivation to minimize the latency to create a reliable data transmission [0002]).

Regarding claim 66, GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  Further, GARGARO teaches, wherein the negotiating is based on a synchronization performance offered by the communication network (negotiating based on media tag (MC1-MCn) to specified time slots ( TS1-TSn): [0023]).


Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over GARGARO   in view of CARLSTEDT and further in view of SUNDBERG  et al. (US-20130279482-A1 hereinafter as “SUNDBERG  ”, provided in IDS).

Regarding claim 63, GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  GARGARO in view of CARLSTEDT  does not expressively disclose: 
wherein when negotiating, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to use serving context information associated with the communication network comprising information of a radio resource control state, at least one serving base station, and timing advance information associated with each user equipment of the group, and, wherein the serving context information comprises a list of network devices providing service to each of the more than one user equipment

SUNDBERG teaches, , wherein when negotiating, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to use serving context information associated with the communication network comprising information of a radio resource control state, at least one serving base station, and timing advance information associated with each user equipment of the group, and, wherein the serving context information comprises a list of network devices providing service to each of the more than one user equipment (Fig. 3-4; :uses the TIMING_ADVANCE_VALUE to adjust the timing of an uplink transmission to the base station 122”:’”the number of associated UPLINK_TFI and TIMING_ADVANCE_VALUE pairs is based on a number of the MSs 100 to which the TA values are directed (e.g., the number of pairs is equal to the number of MSs 100, or "val(Number_of_UPLINK_TFIs)+1").”: [0031] ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO in view of CARLSTEDT to include above limitation as taught by SUNDBERG. The suggestion/motivation to do communicate timing advance values to a plurality of mobile stations: [abstract].


Regarding claim 64, GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  GARGARO in view of CARLSTEDT  does not expressively disclose:  wherein the selecting the at least one network device is based on the list of network devices comprising at least one common network device for the group of more than one user equipment, or the at least one network device sharing a common master clock or belonging to a same timing advance group (Same GPRS serves multiple BS 120 and multiple MS 100 which are in in same timing advance group.

SUNDBERG teaches, wherein the selecting the at least one network device is based on the list of network devices comprising at least one common network device for the group of more than one user equipment, or the at least one network device sharing a common master clock or belonging to a same timing advance group (Same GPRS serves multiple BS 120 and multiple MS 100 which are in in same timing advance group: [0037]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO in view of CARLSTEDT to include above limitation as taught by SUNDBERG. The suggestion/motivation to do communicate timing advance values to a plurality of mobile stations: [abstract].


Claims 65 are rejected under 35 U.S.C. 103 as being unpatentable over GARGARO   in view of CARLSTEDT and further in view of YU et al. (US 20200077352   A1; hereinafter as “YU”).

Regarding claim 65, GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  GARGARO in view of CARLSTEDT  does not expressively disclose: wherein the determining the context information is based on at least one of: negotiating synchronization requirements with the industrial automation and control, IAC, service; and performance indications received from each of the at least one network device.

YU teaches,
wherein the determining the context information is based on at least one of: negotiating synchronization requirements with the industrial automation and control, IAC, service; and performance indications received from each of the at least one network device (negotiate time synchronization for a specific communication  device: [abstract]]; use time synchronization for industrial control:  [0129]; “During industrial power consumption, a factory or a workshop is powered off due to the false alarm, thereby resulting in unnecessary economic losses. Therefore, time synchronization is particularly important in the smart grid”: [0130]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO in view of CARLSTEDT to include above limitation as taught by YU. The suggestion/motivation to do  time synchronization service can be provided for a specific communications device: [0005]).


Claims 69-70, 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over SUNDBERG  et al. (US 20130279482  A1; hereinafter as “SUNDBERG  ”, provided in IDS) in view of GARGARO  et al. (US 20190180328  A1; hereinafter as “GARGARO).

Regarding claim 76, SUNDBERG  teaches, An apparatus (Fig. 14: BSS 120) comprising: at least one processor (Fig. 14: Processor 1400: [0053]); and 
at least one memory (Fig. 14: Memory 1402: [0053])comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (“The processor 1400 is configured to execute computer program instructions from the memory 140” [0053]),  
to cause the apparatus at least to receive from a network device (==GPRS Support Node), by a user equipment(==Mobile Stations (MS 100) ) of a communication network, first information comprising configuration of time information usage(aforesaid BSS 120 obtains multiple Mobile Stations (MS100) capability information from the SGSN 130. :: [0037 : “The MS 100 transmits (block 702) the uplink message to the SGSN 130 via the base station 122 during a GPRS attach process.”: [0040];  “the MS 100 can use to indicate its capability is shown in FIG. 8. The MS 100 sets (block 800) a value in an uplink message to indicate that the MS 100 is capable of determining a timing advance value for the MS 100 from a distribution timing advance message which contains a plurality of mobile station identifiers and associated timing advance values . The MS 100 transmits (block 802) the uplink message to the BSS 120 via the base station 122 during an uplink packet transfer process.” through server GPRS: [0041]; “MS 100 transmits (block 702) the uplink message to the SGSN 130 via the base station 122: [0040]; “BSS 120 receives (block 1200) a message from a SGSN 130, and determines (block 1202) that the message contains a value indicating that one of the MS 100 is capable of determining a timing advance value from the distribution timing advance message containing a plurality of mobile station identifiers and associated timing advance values ”:  [0048]); ;
 receive further information comprising a time information associated with at least one network device of the communication network(based on the information aforesaid BS 120 and SGSN 130 communicates for distribution of information to MS 100:  [0048]-[0049]]).

While SUNDBERG  teaches “receive further information comprising a time information associated with at least one network device of the communication network”,   
SUNDBERG  does not expressively teach:  based on the configuration of the time information usage and time information from the communication network, derive synchronized timing by the user equipment.

 GARGARO  , in the same field of endeavor, discloses
based on the configuration of the time information usage and time information from the communication network, derive synchronized timing by the user equipment (“the RDS signal 202 includes a plurality of custom information (IH1-IHN), each associated with a media content tag (MC1-MCN). The custom information (IH1-IHN) in the RDS signal 202 are synchronized with the   time slots (TS1-TSN) in the main signal 201”: [0023] ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG  to include above features as taught by  GARGARO  . The suggestion/motivation to do the synchronization of targeted media content delivery with a radio broadcast signal. [:abstract]).

Regarding claim 69, the claim is interpreted and rejected for the same reason as set forth in claim 76.

Regarding claims, 70 and  77, SUNDBERG  in view of  GARGARO teaches the invention of claim 69, 76 as set forth above.  Further, SUNDBERG  teaches, wherein the at least one network device comprises more than one network device that belong to a same timing advance group (Fig. 1:  BS 120 with multiple MSs with same timing advance  value: [0047]-[0048]).  


Claims 71-73, 78-79,  are rejected under 35 U.S.C. 103 as being unpatentable over SUNDBERG    in view of GARGARO and further in view of Singh et al. (US 20130301619 A1; hereinafter as “Singh).

Regarding claims 71 and  78, SUNDBERG  in view of  GARGARO teaches the invention of claim 69, 76 as set forth above.  The combination above does not expressively disclose: 
wherein when deriving, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to derive the synchronized timing based on whether or not the configuration of time information usage from the network device is to cause the user equipment to apply a propagation delay compensation.

Singh  disclose: wherein when deriving, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to derive the synchronized timing based on whether or not the configuration of time information usage from the network device is to cause the user equipment to apply a propagation delay compensation (Fig. 8: The downlink timing that the MS obtains for a particular (BS beam, MS beam) pair is dependent on the propagation delay encountered in transmission using this beam pair. Hence, the downlink timing obtained at the MS for different beam pairs is expected to be different. For instance, FIG. 8 illustrates an example scenario where propagation delay is dependent on the beam directions used for communication. In FIG. 8, the propagation delays corresponding to two beam pairs with indices (I1, J1) and (I2, J2) are depicted. Since the timing advance needed to communicate on the uplink (MS to BS) is also closely linked to the propagation delay, it is expected that the TA values required for different combinations of beam pairs are also different.: [0068]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG in view of GARGARO   to include above features as taught by  Singh  . The suggestion/motivation  is to apply propagation delay depending on the beam directions used for communication :[0018]).

Regarding claims 72 and  79, SUNDBERG  in view of  GARGARO teaches the invention of claim 69, 76 as set forth above.  The combination above does not expressively disclose:  wherein when deriving, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to derive the synchronized timing based on the configuration of time information usage from the network device related to whether or not the user equipment is configured to derive the synchronized timing if the user equipment receives the time information from more than one network devices.

Singh  disclose: wherein when deriving, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to derive the synchronized timing based on the configuration of time information usage from the network device related to whether or not the user equipment is configured to derive the synchronized timing if the user equipment receives the time information from more than one network devices (Fig. 9: Fig. 11-12: Timing update for multiple beams: [0138]; [0144]-[0145]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG in view of GARGARO   to include above features as taught by  Singh  . The suggestion/motivation  is to apply propagation delay depending on the beam directions used for communication :[0018]).

Regarding claim 73, SUNDBERG  in view of  GARGARO teaches the invention of claim 69, 76 as set forth above.  The combination above does not expressively disclose:  
wherein the deriving synchronized timing is based on the configuration of time information usage from the network device related to the derivation of synchronized timing if the user equipment receives the time information from more than one network device.

Singh  disclose: wherein the deriving synchronized timing is based on the configuration of time information usage from the network device related to the derivation of synchronized timing if the user equipment receives the time information from more than one network device (Fig. 1 where user equipment receives timing information from multiple BS:  uplink timing alignment by a mobile station in a wireless network”:  “[0004] : [0068], [0073]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG in view of GARGARO   to include above features as taught by  Singh  . The suggestion/motivation  is to apply propagation delay depending on the beam directions used for communication :[0018]).

Claims 74-75, 80-81,  are rejected under 35 U.S.C. 103 as being unpatentable over GARGARO in view of CARLSTEDT and further in view of IRVINE et al. (WO 2020009622 A1; hereinafter as “IRVINE ).


Regarding claims 74 and  80, GARGARO in view of CARLSTEDT teaches the invention of claim 69, 76 as set forth above.  GARGARO in view of CARLSTEDT  does not expressively teaches, wherein the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to: determine a time error associated with a difference between the derived synchronized timing and the timing of the network device of the communication network from which the time information was received; and based on the determining, signal the network device information regarding the time error .


IRVINE  disclose: wherein the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to: determine a time error associated with a difference between the derived synchronized timing and the timing of the network device of the communication network from which the time information was received; and based on the determining, signal the network device information regarding the time error  (determining timing error when providing service to wireless communication device: [0014]; [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG in view of GARGARO   to include above features as taught by  IRVINE . The suggestion/motivation  is to apply timing error for different base station sand apply the lowest timing error to provide service to a wireless device :[abstract]).

Regarding claim, 75 and  81 GARGARO in view of CARLSTEDT teaches the invention of claim 69, 76 as set forth above.  GARGARO in view of CARLSTEDT  does not expressively teaches, wherein the determining the time error is based on the difference exceeding a configured threshold .

IRVINE  disclose: wherein the determining the time error is based on the difference exceeding a configured threshold (calculate timing when value is less than a threshold value: [0002]; [0085]-[0086]) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUNDBERG in view of GARGARO   to include above features as taught by  IRVINE . The suggestion/motivation  is to apply timing error for different base station sand apply the lowest timing error to provide service to a wireless device :[abstract]).

Claims 67-68,  are rejected under 35 U.S.C. 103 as being unpatentable over GARGARO  et al. (US 20190180328  A1; hereinafter as “GARGARO  ”, provided in IDS) in view of CARLSTEDT et al. (US 20180206208  A1; hereinafter as “CARLSTEDT”) and further in view of Singh et al. (US 20130301619 A1; hereinafter as “Singh).

Regarding claim 67,  GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  The combination above does not expressively disclose: wherein the configuration of time information usage causes at least one user equipment of the group of more than one user equipment to not apply a propagation delay compensation based on a timing advance average.
Singh  disclose; wherein the configuration of time information usage causes at least one user equipment of the group of more than one user equipment to not apply a propagation delay compensation based on a timing advance average (Fig. 8: propagation delay may not be apply based on condition: [0106]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO  in view of CARLSTEDT to include above features as taught by  Singh  . The suggestion/motivation  is to apply propagation delay depending on the beam directions used for communication :[0018]).


Regarding claim 68, GARGARO in view of CARLSTEDT teaches the invention of claim 62 as set forth above.  The combination above does not expressively disclose, wherein the configuration of time information usage causes: a first subset of at least one user equipment of the group of more than one user equipment to not apply a time compensation based on a timing advance average; and a second subset of at least one user equipment of the group of more than one user equipment to apply a time compensation based on a timing advance average.

Singh  disclose; wherein the configuration of time information usage causes: a first subset of at least one user equipment of the group of more than one user equipment to not apply a time compensation based on a timing advance average; and a second subset of at least one user equipment of the group of more than one user equipment to apply a time compensation based on a timing advance average. (Fig. 8: The timing advance associated with a particular beam pair is dependent on the propagation delay experienced on that beam pair. Therefore, a different TA may be used for different beam pairs. FIG. 8 shows one example scenario where the propagation delays corresponding to two beam pairs with indices (I1, J1) and (I2, J2) are depicted: [0106]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of GARGARO  in view of CARLSTEDT to include above features as taught by  Singh  . The suggestion/motivation  is to apply propagation delay depending on the beam directions used for communication :[0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411